Citation Nr: 9908592	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
respiratory system, to include emphysema, secondary to 
asbestos exposure during service.

2.  Entitlement to service connection for a disorder of the 
digestive system, to include peptic ulcer disease, secondary 
to asbestos exposure during service.

3.  Entitlement to service connection for a dermatological 
disorder, to include skin rash, secondary to asbestos 
exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to July 
1946.  Additionally, he had a dishonorable period of active 
duty from August 1946 to August 1947.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  They were remanded by the Board in 
February 1997 for additional development and are now back at 
the Board.


REMAND

The veteran contends that he is entitled to the benefit 
sought on appeal as the above chronic diseases are, in his 
opinion, causally related to inservice exposure to asbestos.  
After a review of the evidentiary record, the Board finds 
that additional development is necessary.  In particular, it 
is noted that the medical evidence in the record is still 
insufficient to properly dispose of the matters on appeal.

In its remand of February 1997, the Board asked the RO to 
schedule the veteran to have several chest radiographs made, 
to be reviewed by a designated "B reader" radiologist (a 
radiologist certified by examination to read and grade 
asbestos films), and to have him examined by pulmonary, 
gastroenterology and dermatology specialists.  The 
specialists were to be provided with the claims folder and 
were to be asked to specifically address the question of the 
most likely etiology of the diagnosed diseases, to include 
any possible nexus between the diseases and the claimed 
inservice asbestos exposure.

Unfortunately, as noted by the veteran's representative in 
his written brief presentation of February 1999, the record 
shows that the development requested by the Board was not 
fully accomplished.  Specifically, the Board notes that (1) 
it is unclear whether the pulmonary and dermatology 
specialists who conducted the April 1997 medical examinations 
were able to review the claims folder as requested by the 
Board and, instead, they appear to have relied only on the 
history provided by the veteran; (2) it appears that no chest 
X-Rays were obtained and that a "B reader" radiologist did 
not review the films (as the record contains no reports 
reflecting post-February 1997 chest X-rays and the VA 
pulmonary specialist only made reference, in his report of 
April 1997, to chest X-Rays obtained "in the past"); and, 
more importantly, (3) none of the three specialists addressed 
the question of the most likely etiology of each disease, 
including any possible nexus between it and the claimed 
inservice asbestos exposure.  (With regard to this last 
point, it is noted that, while the VA dermatologist diagnosed 
dermatitis "of uncertain etiology" in his report of April 
1997, he still failed to further discuss this aspect, to 
include consideration of the claimed, although unconfirmed, 
inservice asbestos exposure).

The Board is of the opinion that a remand is again needed in 
the present case, in order to cure the defects referred to 
above.  In this regard and, at this point, the Board sees it 
fit to make reference, as the veteran's representative did in 
his February 1999 statement, to the recent decision of 
Stegall v. West, 11 Vet. App. 268, 270-271 (1998), in which 
the United States Court of Veterans Appeals (the Court) said 
that where a remand orders by the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and that compliance by the RO is neither 
optional nor discretionary.

Additionally, the Board notes that it appears that the 
veteran might currently be in receipt of Social Security 
Administration (SSA) benefits on account of his being 
considered disabled for SSA purposes.  Whether this is 
accurate or not should be clarified and, if it is, the RO 
should attempt to secure copies of the SSA award decision and 
of the medical evidence on which the decision was based, as 
this evidence, while not controlling for VA purposes, is 
generally considered pertinent to the adjudication of a claim 
for VA benefits and should be made part of the record.  See, 
in this regard, Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the above, and in full compliance with VA's duty 
to assist veterans in the development of facts pertinent to 
their claims under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board finds that the 
appealed claims should be remanded for the following 
additional development:

1.  The RO should ask the veteran to 
indicate, in writing, whether he 
currently is in receipt of SSA benefits 
on account of his being considered 
disabled for SSA purposes and, if he is, 
to advise the RO as to the date of the 
SSA award and any other relevant 
information that might help the RO in 
securing copies of this evidence.  If the 
veteran answers in the affirmative, the 
RO should then attempt to secure copies 
of the actual award letter and of the 
medical evidence on which the decision 
was based.  The RO should make sure to 
associate with the veteran's claims 
folder all the evidence obtained in this 
regard and should report in the file any 
negative results.

2.  The RO should also inform the 
veteran, in writing, that he is free to 
furnish any other additional pertinent 
evidence and argument while the appealed 
matters remain on remand status.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992).  Any such new evidence submitted 
by the veteran should be associated with 
the claims folder.

The veteran should also be advised, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claims, which 
includes his duty to report for any 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claims for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

3.  The RO should then arrange for the 
veteran to have several chest radiographs 
made.  A designated "B reader" 
radiologist (a radiologist certified by 
examination to read and grade asbestos 
films) should then be asked to read and 
provide a written and legible 
interpretation of these radiographs.  If 
he or she determines that a high-
resolution computed tomographic 
examination of the chest is necessary in 
order to verify the diagnosis, this 
should also be accomplished at once.

All test results and findings should be 
included in the claims folder, along with 
the legible report submitted by the above 
radiologist.

4.  The RO should then contact the three 
VA specialists who subscribed the reports 
of the VA medical examinations of April 
1997 and ask each one of them to conduct 
a thorough review of the pertinent 
evidence in the claims folder, to include 
a statement (VA Form 21-4138) that the 
veteran submitted in November 1994 in 
which he reported post-service 
occupations involving the construction 
and insulation industries, re-examine the 
veteran, but only if either specialist 
considers it necessary, and submit 
comprehensive and legible addendums to 
their respective reports of April 1997 
containing, at least, the following data:

A.  A statement as to whether the 
specialist conducted a review of all 
the pertinent evidence in the claims 
folder, including a copy of this 
remand.

B.  For each disease that has been 
diagnosed, the specialist's opinion 
as to its most likely etiology, to 
include an answer to the question of 
whether it is as likely as not that 
each of the diagnosed diseases is 
causally related to the claimed, but 
unconfirmed, exposure to asbestos 
during service.  Of course, in 
rendering these opinions regarding 
the most likely etiology of each 
disease, each specialist should 
consider all possible scenarios 
under which the disease could have 
been developed, to include those 
involving both the claimed, although 
unconfirmed, inservice exposure to 
asbestos and the evidence of post-
service involvement in the 
construction and insulation 
industries.

The addendums should contain all findings 
and the reasons and bases for all the 
specialists' opinions and they should be 
expressed in a clear, comprehensive and 
legible manner.  Also, the pulmonary 
specialist should be asked to make 
specific references to, and include in 
his answer to the above questions a 
discussion of, the evidence that was 
obtained pursuant to this remand from the 
VA "B reader" radiologist.

5.  After all the above actions have been 
fully completed and all the newly-
submitted evidence, to include the 
requested addendums, has been made part 
of the record, the RO should re-
adjudicate the appealed claims.

If, upon re-adjudication of the above matters, any one of the 
benefits sought on appeal remains denied, an SSOC should be 
provided to the veteran and his representative, with an 
appropriate period to respond, and the claims folder should 
thereafter be returned to the Board for further appellate 
consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives and, in 
this regard, the RO's attention is again directed to the 
recent Court's decision in Stegall.  Also, the RO hereby is 
requested to afford expeditious treatment to the claims 
hereby being remanded, as the law requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


